Cite as: 595 U. S. ____ (2022)            1

                     Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
        SEATTLE’S UNION GOSPEL MISSION v.
               MATTHEW S. WOODS
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                COURT OF WASHINGTON
              No. 21–144.   Decided March 21, 2022

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE ALITO, with whom JUSTICE
THOMAS joins, respecting the denial of certiorari.
   The First Amendment gives “special solicitude to the
rights of religious organizations” to operate according to
their faith without government interference. Hosanna-Ta-
bor Evangelical Lutheran Church and School v. EEOC, 565
U. S. 171, 189 (2012). In certain contexts, this autonomy
requires courts to “stay out of employment disputes involv-
ing those holding certain important positions with churches
and other religious institutions.” Our Lady of Guadalupe
School v. Morrissey-Berru, 591 U. S. ___, ___ (2020) (slip
op., at 11). Consistent with this constitutional principle,
Congress has long exempted religious employers from fed-
eral employment laws that would otherwise interfere with
their ability “to define and carry out their religious mis-
sions” by imposing “potential liability” for hiring practices
that favor co-religionists. Corporation of Presiding Bishop
of Church of Jesus Christ of Latter-day Saints v. Amos, 483
U. S. 327, 335–336 (1987); see also id., at 342–343 (Bren-
nan, J., concurring) (“a religious organization should be
able to require that only members of its community perform
those activities” that “constitute part of a religious commu-
nity’s practice”).
   Because of such federal statutory exemptions and their
state analogs, we have yet to confront whether freedom for
2       SEATTLE’S UNION GOSPEL MISSION v. WOODS

                     Statement of ALITO, J.

religious employers to hire their co-religionists is constitu-
tionally required, though the courts of appeals have gener-
ally protected the autonomy of religious organization to hire
personnel who share their beliefs. See, e.g., Little v. Wuerl,
929 F. 2d 944 (CA3 1991); Kennedy v. St. Joseph’s Minis-
tries, Inc., 657 F. 3d 189 (CA4 2011); EEOC v. Mississippi
College, 626 F. 2d 447 (CA5 1980); Hall v. Baptist Mem.
Health Care Corp., 215 F. 3d 618 (CA6 2000); Killinger v.
Samford Univ., 113 F. 3d 196 (CA11 1997).
   But in this case the confrontation may be inevitable, as it
involves an employment dispute between a religious em-
ployer and an applicant who was not hired because he dis-
agreed with that employer’s religious views. The Washing-
ton Supreme Court expressly declined to apply its state
employment law exemption for religious entities to this dis-
pute. Instead, it held that if that state exemption applied
to employment decisions beyond those involving church
ministers, such an exemption would violate the Washington
State Constitution’s protection for other individual rights
and could become a “license to discriminate.” Because of
the interlocutory posture of this case, I concur in the denial
of certiorari at this time. But the day may soon come when
we must decide whether the autonomy guaranteed by the
First Amendment protects religious organizations’ freedom
to hire co-religionists without state or judicial interference.
                              I
  Petitioner Seattle’s Union Gospel Mission (Mission) was
founded in 1932 to care for those suffering from the eco-
nomic hardships attending the Great Depression. App. to
Pet. for Cert. 159a. The Mission is a tax-exempt community
categorized as a church equivalent by the Internal Revenue
Service under 26 U. S. C. §170(b)(1)(A)(i). It requires its
paid staff to affirm its statement of faith, which declares
“the Bible is the inspired, infallible, authoritative Word of
God.” App. to Pet. for Cert. 153a. Its employee handbook
                  Cite as: 595 U. S. ____ (2022)             3

                     Statement of ALITO, J.

also requires staff to abide by the Mission’s understanding
of the Bible by refraining from “[a]cts or language which are
considered immoral or indecent according to traditional bib-
lical standards,” including “extra-marital affairs, sex out-
side of marriage, [and] homosexual behavior.” Id., at 160a,
162a.
   In 2016, respondent Matthew Woods, a former summer
intern and volunteer for the Mission, saw a job posting for
a staff attorney position in the Mission’s legal aid clinic. He
disclosed to the legal aid clinic’s staff that he identified as
bisexual and was in a same-sex relationship, and he asked
whether that would pose an obstacle to employment with
the Mission. Id., at 181a–182a, 200a–201a. The clinic’s di-
rector quoted the employee handbook and explained that
Woods was not “able to apply,” but the director wished him
well and later sent Woods a secular legal aid clinic’s job
posting. Id., at 122a, 184a, 197a–198a.
   Woods nevertheless applied for the Mission’s staff attor-
ney position to “protest” the Mission’s employment policy.
Id., at 127a. His application also disclosed that Woods was
not an active member of a local church and could not pro-
vide a pastor’s name and contact information, as the appli-
cation requested. Woods’s cover letter asked the Mission to
“change” its religious practices. Id., at 195a.
   After he applied, the clinic’s director met Woods for lunch
and confirmed that the Mission could not change its theol-
ogy. Id., at 147a. He explained that Woods’s employment
application was not viable because he did not comply with
the Mission’s religious lifestyle requirements, did not ac-
tively attend church, and did not exhibit a passion for help-
ing clients develop a personal relationship with Jesus. The
Mission hired a co-religionist candidate instead.
   In 2017, Woods filed suit against the Mission in the Su-
perior Court of King County. He alleged that the Mission
violated Washington’s Law Against Discrimination
4        SEATTLE’S UNION GOSPEL MISSION v. WOODS

                     Statement of ALITO, J.

(WLAD), which forbids discrimination against sexual orien-
tation in employment decisions. The Mission answered
that entertaining the suit would violate the First Amend-
ment’s Religion Clauses. The Mission also argued that it
fell into an express statutory exemption from the WLAD,
which excludes “any religious or sectarian organization not
organized for private profit” from its definition of “em-
ployer.” Wash. Rev. Code §49.60.040(11) (2020). The
Washington state trial court agreed, noting that the Mis-
sion “put applicants on notice” that employees must “accept
the Mission’s Statement of Faith” and that the staff attor-
ney’s duties would “extend beyond legal advice to include
spiritual guidance and praying with the clients.” App. to
Pet. for Cert. 64a–65a. The trial court thus dismissed the
suit based on the WLAD’s statutory exemption.
   The Washington Supreme Court granted Woods’s peti-
tion for direct review and reversed. The court held that as
applied to Woods’s lawsuit, the WLAD’s religious exemp-
tion would violate protections for sexual orientation and
same-sex marriage implicit in the Washington Constitu-
tion’s Privileges and Immunities Clause, Art. I, §12, unless
the court narrowed the scope of the WLAD religious exemp-
tion. It thus reasoned that the State Constitution would
not be “offended if WLAD’s exception for religious organiza-
tions is applied concerning the claims of a ‘minister’ as de-
fined by Our Lady of Guadalupe and Hosanna-Tabor.” 197
Wash. 2d 231, 250, 481 P. 3d 1060, 1069 (2021).
   Rather than enter a final judgment, the Washington Su-
preme Court concluded that a “material question of fact re-
mains concerning whether the [Mission] staff attorneys
qualify as ministers.” Id., at 252, 481 P. 3d, at 1070. It thus
remanded for “the trial court to determine whether staff at-
torneys can qualify as ministers.” Ibid.
                         II
    The Washington Supreme Court’s reasoning presumes
                  Cite as: 595 U. S. ____ (2022)            5

                     Statement of ALITO, J.

that the guarantee of church autonomy in the Constitu-
tion’s Religion Clauses protects only a religious organiza-
tion’s employment decisions regarding formal ministers.
But our precedents suggest that the guarantee of church
autonomy is not so narrowly confined. As early as 1872, our
church-autonomy cases explained that “civil courts exercise
no jurisdiction” over matters involving “theological contro-
versy, church discipline, ecclesiastical government, or the
conformity of the members of the church to the standard of
morals required of them.” Watson v. Jones, 13 Wall. 679,
733 (1872). That is so because the Constitution protects re-
ligious organizations “from secular control or manipula-
tion.” Kedroff v. Saint Nicholas Cathedral of Russian Or-
thodox Church in North America, 344 U. S. 94, 116 (1952).
The religious organizations protected include churches, re-
ligious schools, and religious organizations engaged in
charitable practices, like operating homeless shelters, hos-
pitals, soup kitchens, and religious legal-aid clinics similar
to the Mission’s—among many others.
   Such religious groups’ “very existence is dedicated to the
collective expression and propagation of shared religious
ideals,” and “there can be no doubt that the messenger mat-
ters” in that religious expression. Hosanna-Tabor, 565
U. S., at 200–201 (ALITO, J., concurring). To force religious
organizations to hire messengers and other personnel who
do not share their religious views would undermine not only
the autonomy of many religious organizations but also their
continued viability. If States could compel religious organ-
izations to hire employees who fundamentally disagree
with them, many religious non-profits would be extin-
guished from participation in public life—perhaps by those
who disagree with their theological views most vigorously.
Driving such organizations from the public square would
not just infringe on their rights to freely exercise religion
but would greatly impoverish our Nation’s civic and reli-
gious life.
6       SEATTLE’S UNION GOSPEL MISSION v. WOODS

                     Statement of ALITO, J.

  This case illustrates that serious risk. Woods applied for
a position with the Mission not to embrace and further its
religious views but to protest and fundamentally change
them. The Washington Legislature sought to prevent its
employment laws from being used in such a way by exempt-
ing “any religious or sectarian organization not organized
for private profit” from its definition of a covered “em-
ployer.” Wash. Rev. Code §49.60.040(11); see Brief for 20
Current and Former Washington State Legislators as
Amici Curiae 4–5. The Washington Supreme Court’s deci-
sion to narrowly construe that religious exemption to avoid
conflict with the Washington Constitution may, however,
have created a conflict with the Federal Constitution.
                              III
   The Washington Supreme Court’s decision may warrant
our review in the future, but threshold issues would make
it difficult for us to review this case in this posture. The
state court did not address whether applying state employ-
ment law to require the Mission to hire someone who is not
a co-religionist would infringe the First Amendment. Fur-
ther, respondent claims that the Washington Supreme
Court’s decision is not a final judgment because of its inter-
locutory nature, see 28 U. S. C. §1257(a), while petitioner
contends that we have jurisdiction under Cox Broadcasting
Corp. v. Cohn, 420 U. S. 469, 477 (1975). Given respond-
ent’s admission that “there is no prospect that this Court
would be precluded from reviewing” these First Amend-
ment questions “once there is a final state judgment,” Brief
in Opposition 21–22, I concur in the denial of certiorari.